IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,944-01


EX PARTE KENNETH ALAN THOMAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. F-2004-1408-CD WHC 1 IN THE 211TH DISTRICT COURT

FROM DENTON COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eight years' imprisonment.  The Second Court of Appeals affirmed his
conviction.  Thomas v. State, No. 02-05-00186-CR (Tex. App.--Fort Worth 2006, pet. ref'd).
	Applicant filed a motion to recuse and disqualify the Honorable L. Dee Shipman.  Nothing
in the record indicates that Judge Shipman responded to this motion.  Accordingly, we remand this
application so Judge Shipman can either recuse himself or forward the matter to the presiding judge
of the administrative judicial district. Ex parte Sinegar, 324 S.W.3d 578 (Tex. Crim. App. 2010).
	This application will be held in abeyance.  The supplemental record, including Judge
Shipman's response to Applicant's motion, shall be forwarded to this Court within 120 days of the
date of this order.  Any extensions of time shall be obtained from this Court.

Filed:	October 23, 2013
Do not publish